Title: To Thomas Jefferson from Robert Smith, 22 April 1808
From: Smith, Robert
To: Jefferson, Thomas


                                                
                            Sir,
                            Navy Department22 April 1808
                        

                        There are six vacancies in the corps of navy Lieutenants. To fill these vacancies, I submit the Nomination herewith transmitted, to your consideration.
                  I have the honor to be with great respect Sir, yr mo ob. Servt
                        
                            Rt Smith
                     
                        
                     Enclosure
                                    
                     
                        Gentlemen of the Senate,
                     
                     I Nominate,
                     Walter Winter—of Maryland,—a midshipman from 22 march 1799,
                     George H Geddes—of Delaware—a midshipman from 14 Octr. 1799,
                     George Merrill—of Connecticut—a midshipman from 5th Feby. 1800
                     William McIntosh—of Georgia—a midshipman from 30 April 1800—
                     Samuel Woodhouse—of Pennsa—a midshipman from 22 May 1801—and
                     William S. Butler—of Pennsa—a midshipman from 18th Feby 1802,
                     To be Lieutenants in the Navy of the United States
                     
                        
                     
                  
                  
               